113 U.S. 199 (1885)
NORTHERN LIBERTY MARKET COMPANY
v.
KELLY.
Supreme Court of United States.
Submitted January 5, 1885.
Decided January 19, 1885.
IN ERROR TO THE SUPREME COURT OF THE DISTRICT OF COLUMBIA.
*201 Mr. R.T. Merrick and Mr. J.J. Darlington for plaintiff in error.
Mr. James G. Payne for defendant in error.
*202 MR. JUSTICE GRAY delivered the opinion of the court. He recited the facts as above stated, and continued:
The plaintiff insists that the original notes were valid, because a corporation, empowered to hold and convey real estate for the objects of its incorporation, may convey an estate in fee or any less estate in lands which it has purchased, and may therefore make a valid lease of them for any term of years, though extending beyond the limit of its corporate existence. But it is unnecessary to express a definitive opinion upon that point, because it is agreed in the case stated that the defendant gave, in compromise of the original twenty notes for $171.05 each, the new note for $1881.60. If the plaintiff had exceeded its corporate powers in making the original contract, yet it had authority to compromise and settle all claims by or against it under that contract. Morville v. American Tract Society, 123 Mass. 129. The compromise of the disputed claim on the original notes was a legal and sufficient consideration for the new note. Cook v. Wright, 1 B. & S. 559; Tuttle v. Tuttle, 12 Met. 551; Riggs v. Hawley, 116 Mass. 596. By the terms of the agreement of compromise, the plaintiff's cause of action on the original notes was not to revive, in case of the new note not being paid at maturity, except upon the surrender of this note to the defendant. The plaintiff, not having surrendered it, but holding and suing upon it as well as upon the original notes, has not performed the condition on which the revival of the right of action on the original notes depended.
It follows, that the plaintiff cannot recover in this action on the original notes for $171.05 each, but is entitled to recover on the new note for $1881.60, and also, for like reasons, on the note for $394.08, made by Cross and guaranteed by the defendant.
Judgment reversed, and case remanded with directions to enter judgment for the plaintiff on the twenty-first and twenty-second counts.